DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment received 4/30/2021 has been entered and carefully considered. The examiner notes that the amendment received 4/30/2021 made no attempts to, other than the long list of the applicant’s arguments, address the art rejection (i.e., by an interview or amendments to the claims); the art rejection was given based on a reasonable broadest possible interpretations applied by the examiner.  More importantly, the examiner believes that the applicant does not appear to understand the examiner’s reasonable broadest possible interpretations of the extremely broad recitations of the recited claimed invention. The same originally filed claims 1-20 are pending in the application.

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive for reasons as follows:  
Before discussing the examiner’s disagreements on the applicant’s arguments, the examiner would like to point out the important aspects of the recited claimed invention.  The examiner believes this applies on the entire arguments presented by the applicant.  As can be seen from the claim 1 (similarly to the independent claims 13 & 18), when the examiner a reasonable broadest possible interpretation, the recited claimed invention fails to support functions/operations related to accurately monitoring charge or capacity data of the power storage devices simply by “resetting at least one of sate of charge data or capacity data of the selected power storage device”.  This is because, the claimed invention do not provide any details or limitations inter-coupling/linking to such functions/limitations simply by resetting of data.  The applicant’s argued limitations (i.e., the most of the applicant’s arguments hinges on the resetting limitations) of “resetting at least one of sate of charge data or capacity data of the selected power storage device”, not necessarily, have very little to do with the prior steps of the claim 1 (i.e., claim 1 is too broadly claims where no functional & operational inter-connections of the claimed recitations or utilizes the related to the “state of charge” or “capacity data”), nor accomplish much in the context of the claimed invention.  In addition, the claimed recitation “resetting … data” is extremely broad piecemeal functional language/limitation, also extremely broad out-of-context functional language/limitation where no initial setting ever occurred prior to the resetting limitation (e.g., reset data out of context without connecting data to the prior steps such as the power storage device or power source).  Therefore, again, the claimed limitation is too broadly recite the piecemeal & out-of-context limitations of a piecemeal & out-of-context portions of the specification description.	As best understood by the examiner from the applicant’s 
     For the above reasons the claimed invention fails to support the applicant’s arguments; more importantly, the applicant fails to understand the reasonable broadest possible interpretations as follows.

The examiner strongly disagrees with the arguments presented on page 7 with regards to Johnson, because the arguments are simply not supported by the claimed invention (i.e., it may be supported by the specification –“present application”). The applicant argued that --- The present application, however, is concerned, in part, with “inaccuracies of conventional state of charge calculations or estimations” that can cause “state of charge data. . . [to] ‘drift’. . . stated another way, the battery cell 70 can included a state of charge data that inaccurately represents a present, dischargeable, or rechargeable energy storage value, such that the battery cell 70 cannot be fully utilized (e.g. discharged, recharged) due to the inaccuracy. . . [Resetting the state of charge data of the battery cell 70 can reconcile this difference” (Halsey; ]} [0045]). Johnson is not focused on resetting at least one of the state of charge data or capacity data of the selected power storage device as alleged by the Examiner. As the Examiner misconstrues the teachings of Johnson, the alleged combination must fail as point (1) of the Graham factual inquires is not met. ---.  The examiner notes that the recited claimed invention do not support the applicant’s argument.  When the examiner applies a reasonable broadest possible interpretation on the claimed recitations, the combination of the Johnson, Barret and/or Wortham clearly teaches the recited claimed invention.  Furthermore, the teachings of the resetting state charge data/capacity data are obvious teachings/features of column 3, lines 46-55 of the Johnson reference (i.e., “Battery state of charge is monitored…can be continuously monitored”); a usage of Coulomb counter of the Barret reference (e.g., see paragraphs 23 & thereafter where the counter must be reset, “modified”, or adjusted for accurate state of charge information/data; and clearly the Wortham reference teaches, in paragraph 112, “the present invention allows the “setting” of sate based full and empty condition of the battery”). In addition, the recited claimed invention of simply or blindly (i.e., out of context and piecemeal recitations) resetting (i.e., no setting ever occurred) the state of charge data doesn’t accomplish much in terms of actually/positively supporting the above arguments of correct sate of charge data or capacity data (i.e., the claimed invention merely recites piecemeal method of the applicant’s argued invention which may be supported in the specification, but not in the claimed invention; in addition, simply/blindly reset some data does not automatically provide accurate monitoring function). 

The examiner disagrees with the arguments presented on page 8 (first paragraph) with regards to Johnson, Barret and/or Wortham, because the arguments are simply not supported by the actual claimed invention (i.e., it may be supported by the specification –“present application”). The applicant argued that --- The Examiner misconstrues Barrett. With regards to Wortham, the disclosure merely teaches method for determining prediction “of the battery state” so that “one can more accurately define the full and empty states and utilize more of the battery capacity without risk of overcharging or overdischarging the battery” (Wortham; ]} [0018]). However, Wortham is silent with regards to the resetting at least one of state of charge data or capacity data of the selected power storage device as alleged by the Examiner. As the Examiner misconstrues the teachings of Wortham, the alleged combination must fail as point (1) of the Graham factual inquires is not met. ---.  The examiner notes that the recited claimed invention do not support the applicant’s argument.  When the examiner applies a reasonable broadest possible interpretation on the claimed recitations, the combination of the Johnson, Barret and/or Wortham clearly teaches the recited claimed invention.  Furthermore, the teachings of the resetting state charge data/capacity data are obvious teachings/features of column 3, lines 46-55 of the Johnson reference (i.e., “Battery state of charge is monitored…can be continuously monitored”); a usage of Coulomb counter of the Barret reference (e.g., see paragraphs 23 & thereafter where the modified”, or adjusted for accurate state of charge information/data; and clearly the Wortham reference teaches, in paragraph 112, “the present invention allows the “setting” of sate based full and empty condition of the battery”). In addition, the recited claimed invention of simply or blindly (i.e., out of context and piecemeal recitations) resetting (i.e., no setting ever occurred) the state of charge data doesn’t accomplish much in terms of actually/positively supporting the above arguments of correct sate of charge data or capacity data (i.e., the claimed invention merely recites piecemeal method of the applicant’s argued invention which may be supported in the specification, but not in the claimed invention; in addition, simply/blindly reset some data does not automatically provide accurate monitoring function). 

The examiner disagrees with the arguments presented on page 8 (second paragraph) to page 11 (first paragraph) with regards to Johnson, Barret and/or Wortham, because the arguments are simply not supported by the actual claimed invention (i.e., it may be supported by the specification –“present application”). The applicant’s various arguments (e.g., very similar to the prior arguments stated above) presented on pages 8-11 regarding claim 1 and further dependent claims 2-12.  The examiner notes that the recited claimed invention do not support the applicant’s argument.  When the examiner applies a reasonable broadest possible interpretation on the claimed recitations, the combination of the modified”, or adjusted for accurate state of charge information/data; and clearly the Wortham reference teaches, in paragraph 112, “the present invention allows the “setting” of sate based full and empty condition of the battery”). In addition, the recited claimed invention of simply or blindly (i.e., out of context and piecemeal recitations) resetting (i.e., no setting ever occurred) the state of charge data doesn’t accomplish much in terms of actually/positively supporting the above arguments of correct sate of charge data or capacity data (i.e., the claimed invention merely recites piecemeal method of the applicant’s argued invention which may be supported in the specification, but not in the claimed invention; in addition, simply/blindly reset some data does not automatically provide accurate monitoring function). 

The examiner disagrees with the arguments presented on page 11 (second paragraph) to page 19 with regards to Johnson, Barret and/or Wortham, because the arguments are simply not supported by the actual claimed invention (i.e., it may be supported by the specification –“present modified”, or adjusted for accurate state of charge information/data; and clearly the Wortham reference teaches, in paragraph 112, “the present invention allows the “setting” of sate based full and empty condition of the battery”). In addition, the recited claimed invention of simply or blindly (i.e., out of context and piecemeal recitations) resetting (i.e., no setting ever occurred) the state of charge data doesn’t accomplish much in terms of actually/positively supporting the above arguments of correct sate of charge data or capacity data (i.e., the claimed invention merely recites piecemeal method of the applicant’s argued invention which may be supported in the specification, but not in the claimed invention; in addition, simply/blindly reset some data does not automatically provide accurate monitoring function). 

Finally, after careful consideration of the applicant’s redundant arguments presented on pages 6-19, the examiner firmly believes, when  the reasonable broadest possible interpretation applied to the recited claimed invention, that the applicant’s abundantly redundant arguments are based on the extremely broad piecemeal functional language, also extremely broad out-of-context functional language where no initial setting ever occurred prior to the resetting limitation.  Therefore, the claimed limitation is too broadly recite the piecemeal & out-of-context limitations of a piecemeal & out-of-context portions of the specification description in order to support the applicant’s arguments.  More importantly, the examiner further believes, when a reasonable broadest possible interpretation applied to the recited claimed invention, that the prima facie case has been fully established, at least for the present claimed invention with extremely broad piecemeal functional language, also extremely broad out-of-context functional language where no initial setting ever occurred prior to the resetting limitation.
     For the above reasons the examiner maintains the art rejection as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,599,655 B2) in view of Barrett et al. (US 2013/0038292 A1) or Wortham (US 2012/0139546 A1).
The examiner relies on the entire teachings of the above mentioned Johnson, Barrett & Wortham references for this rejection; the applicant should carefully consider the entire teachings for better understanding of the examiner position and the following rejection details.
Examiner gives official notice on the prior art of record (e.g., applicant provided references & the examiner cited references) as well-known and commonly practiced knowledge in the art of battery controlling system such as the recited claimed invention.
In figures 1-2 with accompanying description, the Johnson reference teaches the functionally equivalent/analogous limitations of the claimed recitations as follows:
Claims 1-20			Teachings of Johnson reference
1.    A method for maintaining a power source, comprising:
Features of “Field of the Invention” with figure 1
Controller module
Features of (22, 57 & 76)
selecting, by a controller module, a rechargeable power storage device from a set of power storage devices arranged to selectively provide a summated output of the power source;
Features of figure 1; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
selectively enabling, by the controller module, the selected power storage device to discharge its stored power at the output of the power source;
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter
comparing, by the controller module, a sensed voltage of the selected power storage device with a minimum voltage threshold; and upon satisfaction of the comparison:
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached“ col 4, line 12 thereafter
selectively disabling the selected power storage device from discharging its stored power;
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened“ col 4, line 52 thereafter
applying a recharging power to the selected power storage device until the selected power storage device is fully recharged based on the sensed voltage; and
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter
resetting at least one of state of charge data or capacity data of the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]


Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description

3.    The method of claim 2 wherein the minimum voltage threshold is 2.5 Volts or less.
Obvious features of figure 1, (40-44) where specific voltage levels are system dependent design matters to one having ordinary skill in the art.

4.    The method of claim 1 wherein the selectively disabling the selected power storage device further comprises at least one of selectively disabling a voltage connection or selectively enabling a bypass connection of the selected power storage device.
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description

5.    The method of claim 4 further comprising comparing, by the controller module, the sensed voltage with a maximum voltage threshold, and upon satisfaction of the comparison, resetting the state of charge data.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter


6.    The method of claim 5 further comprising monitoring the state of charge data of the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter;

7.    The method of claim 1, further comprising selecting a second power storage device from the set of power storage devices and selectively enabling, by the controller module, the second selected power storage device during the applying a recharging power to the selected power storage device.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter


Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

9.    The method of claim 8 further comprising repeatedly cycling, by the controller module, through a subsequent set of discharging and recharging cycles of the selected power storage device, wherein the discharging and recharging cycles are managed by the controller module and based on at least the state of charge data.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

10.    The method of claim 9 wherein the repeatedly cycling affects a drift in the at least one of state of charge data or capacity data.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter.  Also, this is common knowledge in the art of battery charging; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

11.    The method of claim 1 wherein the resetting at least one of state of charge data or capacity data further comprises resetting a Coulomb count drift of a state of charge data within the selected power storage device.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter.  

12.    The method of claim 1 further comprising integrating, by the controller module, an electrical current received by the selected power storage device during the applying the recharging power to the selected power storage device.
Obvious features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter.  Also, this is common knowledge in the art of battery charging.

13.    A system for maintaining a power source, comprising:
Features of “Field of the Invention” with figure 1
a set of power storage devices arranged to selectively provide a summated output of the power source, 
Features of figure 1; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
each of the set of power storage devices having a voltage sensor and memory storing at least one of state of charge data or capacity data; a recharging power source; and
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]
a controller module configured to select a rechargeable power storage device from the set of power storage devices, 
Features of figure 1; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
to selectively enable the selected power storage device to discharge its stored power to the output of the power source, 
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter
to compare a voltage sensed by the voltage sensor of the selected power storage device with a minimum voltage threshold, and upon satisfaction of the comparison, 
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached“ col 4, line 12 thereafter
to selectively disable the selected power storage device from discharging its stored power, 
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened“ col 4, line 52 thereafter
to apply a recharging power from the recharging power source to the selected power storage device until the selected power storage device is fully recharged based on the sensed voltage, and
 Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter
to reset at least one of the state of charge data or the capacity data of the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

14.    The system of claim 13 wherein each power storage device in the set of power storage devices further includes an output switch and a bypass switch.
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description

15.    The system of claim 14 wherein the controller module is configured to selectively enable the selected power storage device by selectively enabling the output switch and selectively disabling the bypass switch.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of 

16.    The system of claim 13 further comprising a set of controller modules, wherein each controller module in the set of controller modules is communicatively coupled to a corresponding power storage device in the set of power storage devices.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

17.    The system of claim 13 further including a power sensor configured to sense a dischargeable power characteristic of a power storage device in the set of power storage devices.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter
18. 	A method for maintain a power source, comprising:
Features of “Field of the Invention” with figure 1
selecting, by a controller module, a rechargeable power storage device from a set of power storage devices arranged in series and each having a voltage connection and a bypass connection;
Features of figure 1, (15-17, 16-18 and/or 26-29) with accompanying description; “source of power is provided by a battery 14…is connected with and charged from..” col 3, line 21 & 33 “ battery 14 comprises a plurality of serially connected first, second & third packs”
selectively enabling, by the controller module, the voltage connection of the selected power storage device such that the power storage device discharges its stored power at an output of the power source;
Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter
comparing, by the controller module, a sensed voltage of the selected power storage device with a minimum voltage threshold; and upon satisfaction of the comparison:
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached“ col 4, line 12 thereafter

Features of figure 1; “bypass relay enable a current discharged by the batter 14…with one pack isolate from the others “ col 4, line12 & thereafter; and “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened“ col 4, line 52 thereafter
applying a recharging power to the selected power storage device until the selected power storage device is fully recharged based on a sensed voltage; and
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter
resetting at least one of state of charge data or capacity data of the selected power storage device to calibrate the selected power storage device.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter; in addition, the state controlled charge-discharge technique are well-known and commonly utilize in the art of battery management system; as evidence, the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]

19.    The method of claim 18 further comprising sensing, by each in a set of controller
modules, an output voltage of each in the corresponding set of power storage devices.
Features of figure 1(15-17, 16-18 and/or 26-29) with accompanying description; also, the “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated reconditioning circuit is opened…the recondition packs is recharged“ col 4, line 52 thereafter

20.    The method of claim 18 further comprising repeatedly selecting a rechargeable power storage device, selectively enabling the voltage connection, comparing a sensed voltage, selectively disabling the voltage connection, selectively enabling the bypass connection, applying a recharging power, and resetting at least one of state of charge data or capacity data, without interrupting a continuous supply of power by the power source.
Features of figure 1; “state of charge of the various  packs 30, 32, 34 can be continuously monitored” of col. 3, line 53 thereafter; “when selected voltage is reached, the associated 

As can be seen from the above detailed teachings, the Johnson reference does not expressly teach the limitations regarding controlling battery state of charge/capacity data (i.e., resetting state of charge/capacity or Coulomb count drift, drift cycling affects); however, the above not expressly disclosed state based controlling techniques and many other types of state controlled techniques are well-known in the battery controlling art.  As further can be seen from the above teachings, the Barrett & Wortham references respectively teaches the state controlled charge-discharge technique of the recited claimed invention that are well-known and commonly utilized in the art of battery management system (i.e., see the Barret reference: [0006], [0010], [0069]-[0100] & the Wortham reference: [0014]-[0024]).  Since all of the Johnson, Barret & Wortham reference are directed to the same field of endeavor, one having ordinary skill in the art can easily utilize/add the well-known teachings of the Barret or Wortham teachings, of the stated controlled charging and discharging conditioning of battery system, in the Johnson system for better, efficient and/or reliable controlling of the battery system.  Therefore, it would have been obvious to one having ordinary skill in the art to add the above state control battery control teachings of the Barret or Wortham reference to in the Johnson system to come up with the recited claimed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181